—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 24, 1999, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed on February 7, 1996, an Administrative Law Judge (hereinafter ALJ) ruled, inter alla, that claimant was disqualified from receiving unemployment insurance benefits. Claimant appealed the ALJ’s decision to the Unemployment Insurance Appeal Board on January 14, 1999 and, in a statement accompanying her notice of appeal, stated that she “did not request an appeal sooner because I had gone back to work”. A hearing before the Board was then held for the purpose of considering the timeliness of claimant’s appeal. Claimant testified that she did not remember receiving the ALJ’s decision but she did know that she lost her case and *659that she had 20 days to appeal therefrom. She stated that she did not appeal sooner because of personal turmoil and the fact that she found another job. Inasmuch as it appeared that claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the Board dismissed claimant’s appeal. This appeal followed.
We have reviewed claimant’s arguments and, given the evidence in the record and the permissible inferences that can be drawn therefrom, we find no reason to disturb the Board’s decision dismissing claimant’s appeal as untimely (see, Matter of Foley [Commissioner of Labor], 252 AD2d 712; Matter of Speed [Sweeney], 243 AD2d 807). Thus, claimant’s arguments relating to the underlying merits of the denial of her application for unemployment insurance benefits are not properly before this Court for consideration (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.